Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 01/28/22 regarding application 16/815,108, in which claims 1-4, 6-14, and 16-19 were amended. Claims 1-20 are pending in the application and have been considered.

Response to Arguments
The amended title overcomes the objection for not being descriptive, and so it is withdrawn.
Applicant’s arguments on pages 9-11 regarding the 35 U.S.C. 102(a)(2) and 103 rejections of claims 1-20 based on Watanabe and Kim have been considered but are not persuasive.
Applicant has amended each of the independent claims to recite “wherein the neutral first response is generated based on a result of at least one of the ASR or the NLU”, and argues that Watanabe does not anticipate the amended claims because “…Watanabe discloses selecting a predicate term (e.g., “overseas travel is enjoyable”) including the emotion occurrence word from the text information, and generating a response sentence obtained by converting the predicate term into a question form (e.g., “Is overseas travel?”), That is, Watanabe discloses selecting the predicate term including the emotion occurrence word from the text information (corresponding to the utterance, not the neutral response of claim 1) and generating the response sentence (corresponding to the neutral response or the first text, not the second text of claim). As such, Watanabe fails to disclose modifying a first text (neutral response) to the second text based on parameters corresponding to a conversation style of the user and an emotion of the user” (Remarks 01/28/22, page 11).

The arguments on page 11 regarding the dependent claims and the 35 U.S.C. 103 rejections are similar to those addressed above, and are not persuasive for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-5, 9-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe, Narimasa (2019/0164551).

Consider claim 1, Watanabe discloses an electronic device, comprising: a microphone (microphone, [0028]); a communication circuit (communication network such as LTE, [0057], communication unit 320, [0060]); and a processor (CPU, [0027]) configured to: obtain an utterance of a user through the microphone (receive input voice 201 from the user U through a microphone, [0028]), transmit first information about the utterance through the communication circuit to an external server for at least partially automatic speech recognition (ASR) or natural language understanding (NLU) (the communication unit 320 transmits the input voice 202 as communication data to the response sentence generation apparatus 400, [0060], which is on a server installed on a network, [0061], which performs speech recognition using conversion unit 420, [0029]), obtain a second text from the external server through the communication circuit, the second text being a text resulting from modifying at least part of a first text included in a neutral response corresponding to the utterance based on parameters corresponding to a conversation style of the user and an emotion of the user that are identified based on the first information, wherein the neutral response is generated based on a result of at least one of the ASR or the NLU (e.g. “Is overseas travel?”, the “second text”, is generated while parroting the user speaking style and emotion from the “neutral response” of “Traveling abroad once in a while is enjoyable” which is generated at the recognizer in response to the user’s speech, and being text, is neutral, [0041]-[0047], Fig 2), and provide a voice corresponding to the second text or a message 

Consider claim 11, Watanabe discloses a method for operating an electronic device, the method comprising: obtaining an utterance of a user through a microphone of the electronic device (receive input voice 201 from the user U through a microphone, [0028]); transmitting first information about the utterance through a communication circuit of the electronic device to an external server for at least partially ASR or NLU (the communication unit 320 transmits the input voice 202 as communication data to the response sentence generation apparatus 400, [0060], which is on a server installed on a network, [0061], which performs speech recognition using conversion unit 420, [0029]); obtaining a second text from the external server through the communication circuit, the second text being a text resulting from modifying at least part of a first text included in a neutral response corresponding to the utterance based on parameters corresponding to a conversation style of the user and an emotion of the user that are identified based on the first information, wherein the neutral response is generated based on a result of at least one of the ASR or the NLU (e.g. “Is overseas travel?”, the “second text”, is generated while parroting the user speaking style and emotion from the “neutral response” of “Traveling abroad once in a while is enjoyable” which is generated at the recognizer in response to the user’s speech, and being text, is neutral, [0041]-[0047], Fig 2); and providing a voice corresponding to the second text or a message including the second text in response to the utterance (voice output unit 330 converts a response sentence 208b received from the communication unit 320 into a voice (e.g., a speech) and outputs the voice (e.g., the speech) for the user U as an output voice 209, [0059]).



Consider claim 2, Watanabe discloses a parameter for the emotion of the user is identified based on at least one of a text, voice, sound volume, image, or video for the utterance (emotion occurrence word specifying unit specifies an emotion occurrence word from among the text generated from speech recognition, [0037]). 

Consider claim 3, Watanabe discloses a parameter for the conversation style of the user is identified based on at least one of a content of the utterance, intonation of the utterance or a conversation history related to the utterance (intonation, [0034]). 

Consider claim 4, Watanabe discloses the second text includes a text resulting from further modifying the at least part of the first text based on a parameter which is based on at least one of biometric information of the user, a location of a terminal corresponding to the user, or acceleration information about the terminal (intonation of the user’s voice is considered “biometric information”, [0034]). 

Consider claim 5, Watanabe discloses the second text further includes a new text corresponding to the conversation style and the emotion (the word “overseas” is new text, [0041]-[0047], Fig 2).

Consider claim 9, Watanabe discloses the conversation style and the emotion are selected from among a plurality of predetermined conversation styles and emotions (dictionary information in which a candidate for the emotion occurrence word is registered in advance, [0010]). 

Consider claim 10, Watanabe discloses the processor is configured to provide the voice corresponding to the second text or the message including the second text while performing a function corresponding to the utterance of the user (responding to the user’s utterance is considered “performing a function corresponding to the user’s utterance”, [0059]). 

Consider claim 12, Watanabe discloses a parameter for the emotion of the user is identified based on at least one of a text, voice, sound volume, image, or video for the utterance (emotion occurrence word specifying unit specifies an emotion occurrence word from among the text generated from speech recognition, [0037]). 



Consider claim 14, Watanabe discloses the second text includes a text resulting from further modifying the at least part of the first text based on a parameter which is based on at least one of biometric information of the user, a location of a terminal corresponding to the user, or acceleration information about the terminal (intonation of the user’s voice is considered “biometric information”, [0034]). 

Consider claim 15, Watanabe discloses the second text further includes a new text corresponding to the conversation style and the emotion (the word “overseas” is new text, [0041]-[0047], Fig 2). 

Consider claim 20, Watanabe discloses the second text further includes a new text corresponding to the conversation style and the emotion (the word “overseas” is new text, [0041]-[0047], Fig 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Narimasa (2019/0164551) in view of Kim, Jihyun (2014/0163983).

Consider claim 6, Watanabe does not explicitly disclose, but rather implies, or at least suggests: obtain a third text of the electronic device, transmit, through the communication circuit, second information about the third text to the external server to recognize the third text, obtain a fifth text from the external server through the communication circuit, the fifth text being a text resulting from modifying at least part of a fourth text included in a neutral response to the third text based on parameters corresponding to the conversation style of the user and the emotion of the user that are identified based on the second information, and provide a voice corresponding to the fifth text or a message including the fifth text in response to the third text (e.g. “Is overseas travel?” is generated in response to the user speaking “Traveling abroad once in a while is enjoyable” while parroting the user speaking style and emotion, [0041]-[0047], Fig 2, see above claim 1 rejection, the response sentence generation apparatus interacts (i.e., has a conversation) with the user U , [0026] which implies or suggests ongoing dialog in which a user’s next utterance is recognized as the “third text”, the response generated being “the fourth text”, and the response with emphasis/emotion added being the “fifth text”). 

Watanabe does not specifically mention text displayed on a display.
Kim discloses text displayed on a display (converting voice data to text and displaying the converted text, [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe such that text is displayed on a display in order to increase convenience of users, as suggested by Kim ([0005]).

Consider claim 7, Watanabe implies, or at least suggests a parameter for the emotion of the user is identified based on at least one of at least one text included in the third text, an image related to the third text or video related to the third text (see above claim 6, also emotion occurrence word identification, [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe such that a parameter for the emotion of 

Consider claim 8, Watanabe implies, or at least suggests a parameter for the conversation style of the user is identified based on at least one of a content of the third text or a conversation history related to the third text (see above claim 6, also emotion occurrence word being “content” identified in the text, [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe such that a parameter for the user's conversation style is identified based on at least one of a content of the third text or a conversation history related to the third text for reasons similar to those for claim 6.


Consider claim 16, Watanabe does not explicitly disclose, but rather implies, or at least suggests: obtaining a third text of the electronic device; transmitting, through the communication circuit, second information about the third text to the external server to recognize the third text; obtaining a fifth text from the external server through the communication circuit, the fifth text being a text resulting from modifying at least part of a fourth text included in a neutral response to the third text based on parameters corresponding to the conversation style of the user and the emotion of the user that are identified based on the second information; and providing a voice corresponding to the fifth text or a message including the fifth text in response to the third text (e.g. “Is overseas travel?” is generated in response to the user speaking “Traveling abroad once in a while is enjoyable” while parroting the user speaking style and emotion, [0041]-[0047], Fig 2, see above claim 1 rejection, the response sentence generation apparatus interacts (i.e., has a conversation) with the user U , [0026] which implies or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe by obtaining a third text of the electronic device, transmitting, through the communication circuit, second information about the third text to the external server to recognize the third text, obtaining a fifth text from the external server through the communication circuit, the fifth text being a text resulting from modifying at least part of a fourth text included in a neutral response to the third text based on parameters corresponding to the conversation style of the user and the emotion of the user that are identified based on the second information, and providing a voice corresponding to the fifth text or a message including the fifth text in response to the third text for reasons similar to those for claim 6.
Watanabe does not specifically mention text displayed on a display.
Kim discloses text displayed on a display (converting voice data to text and displaying the converted text, [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe such that text is displayed on a display for reasons similar to those for claim 6.

Consider claim 17, Watanabe implies, or at least suggests a parameter for the emotion of the user is identified based on at least one of at least one text included in the third text, an image related to the third text or video related to the third text (see above claim 6, also emotion occurrence word identification, [0006]).


Consider claim 18, Watanabe implies, or at least suggests a parameter for the conversation style of the user is identified based on at least one of a content of the third text or a conversation history related to the third text (see above claim 6, also emotion occurrence word being “content” identified in the text, [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe such that a parameter for the conversation style of the user is identified based on at least one of a content of the third text or a conversation history related to the third text for reasons similar to those for claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                        02/18/22